          Case 2:18-cv-00012-SEH Document 248 Filed 07/07/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF MONTANA

                                   BUTTE DIVISION

COTTONWOOD
ENVIRONMENTAL LAW CENTER,
                                                No. CV 18-12-BU-SEH
                              Plaintiff,
                                                ORDER
vs.

DAVID BERNHARDT, in his official
capacity as Secretary of the Interior;
CAM SHOLL Y, in his official
capacity as Park Superintendent,
Yellowstone National Park; LEANNE
MARTEN, in her official capacity as
Regional Forester, U.S. Forest Service;
NATIONAL PARK SERVICE; U.S.
FOREST SERVICE; USDA-ANIMAL
& PLANT HEALTH INSPECTION
SERVICE,

                              Defendants.

      On June 29, 2020, Governor Bullock filed a Motion to Quash "[Plaintiffs]

subpoena to compel Governor Bullock's testimony at the upcoming preliminary

injunction hearing." 1 The Court dismissed Bullock from the case on June 30,



      1
          Doc. 154 at 2.
          Case 2:18-cv-00012-SEH Document 248 Filed 07/07/20 Page 2 of 2



2020. 2 On July 6, 2020, the Court vacated the evidentiary hearing on the Motion

for Preliminary Injunction 3 set for July 14, 2020. 4

      ORDERED:

      Governor Bullock's Motion to Quash5 is DENIED AS MOOT.

                DATED this -23ay of July, 2020.




                                                 llfc:::{!:f!r'\
                                                 United States District Judge




      2
          See Doc. 212 at 13.
      3
          Doc. 113.
      4
          See Doc. 247 at 2.
      5
          Doc. 154.

                                           -2-
